t c memo united_states tax_court gaylon l harrell petitioner v commissioner of internal revenue respondent docket no filed date gaylon l harrell pro_se john w duncan for respondent memorandum opinion dean special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule 1unless otherwise specified all section references are to the internal_revenue_code for the years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner resided in latham illinois at the time the petition in this case was filed respondent's notice_of_deficiency on date respondent mailed to petitioner a notice_of_deficiency in which she determined the following deficiencies and additions to petitioner's federal income taxes petitioner gaylon l harrell taxable_year ended deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure -- dollar_figure big_number -- big_number -- dollar_figure 1this is the amount shown in respondent's notice_of_deficiency except on schedule of the notice which shows this addition_to_tax to be dollar_figure we have no explanation for the discrepancy the deficiencies in federal_income_tax asserted by respondent are based on the determination that petitioner received compensation from the minneapolis postal data center and taxable pension distributions from caterpillar ncp trust during each of the years and no part of which was reported on a tax_return due for each of the respective years the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file timely a tax_return for and was without reasonable_cause the addition_to_tax under sec_6651 for the year is based upon respondent's determination that petitioner fraudulently failed to file a tax_return for the year the additions to tax under sec_6654 are based on respondent's determination that petitioner underpaid his estimated income_tax for the years and the petition and respondent's motion to dismiss on date this court received and filed petitioner's petition on date petitioner filed an amended petition on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted under rule petitioner did not file a notice of objection by order dated date this court directed petitioner to file a second amended petition on or before date stating specific allegations of error in the notice_of_deficiency and a separate statement of facts on which petitioner bases the assignment of each error in addition this court set a hearing for respondent's motion on date the court filed petitioner's second amended petition on date and a hearing was held in accordance with the order respondent asserts that this case should be dismissed for failure to state a claim because petitioner failed to allege in the petition and the amended petition any justiciable error and merely asserts frivolous protester-type arguments petitioner's primary argument as best we can discern is that although petitioner did in fact receive payment for services in the years at issue the payments were traded for labor of equal value from which there can be no taxable gain discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted the court may dismiss a petition when it appears beyond doubt that the petitioner can prove no set of facts in support of his claim that would entitle him to relief under rule b and a petition must contain clear and concise assignments of each and every error which petitioner alleges to have been committed by the commissioner in the determination of the deficiency and clear and concise lettered statements of the facts on which petitioner bases the assignments of error moreover any issue not raised in the pleadings is deemed conceded rule b 78_tc_646 73_tc_736 in general determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the petition and amended petitions filed in this case do not satisfy the requirements of rule b and there is neither assignment of any error nor any allegation of fact in support of a justiciable claim instead there is nothing in petitioner's filings but tax_protester rhetoric unsupported assertions and legalistic gibberish further petitioners did not file a proper second amended petition as directed by the court in its order dated date it would be wasteful to further elaborate on or evaluate petitioner's contentions in this opinion t o do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir affg per curiam an unreported order of this court petitioner is referred to respondent's motion to dismiss for citations to cases which have already adequately addressed petitioner's contentions petitioner has failed to state a claim upon which relief can be granted accordingly so much of respondent's motion as moves to dismiss with respect to the amount of the deficiencies and additions under sec_6651 and sec_6654 should be granted see 747_f2d_478 8th cir we note that respondent has determined an addition_to_tax for fraudulent_failure_to_file an income_tax return for the year and in her motion requests that the court find that there is due from petitioner an addition_to_tax under sec_6651 rule b relieves petitioner from reciting facts underlying 2sec a of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 added subsec f to sec_6651 effective in cases of failure_to_file returns the due_date for which determined without regard to extensions is after date assignments of error as to which the burden is on respondent in the petition all additions to tax are disputed when determining whether a failure_to_file is fraudulent under sec_6651 we must consider the same elements as are considered in imposing the addition_to_tax for fraud under former sec_6653 and the present sec_6663 102_tc_632 but respondent has yet to file an answer in this case and make affirmative allegations in support of her determination as to the addition_to_tax for fraudulent_failure_to_file and petitioner has not had the opportunity to reply to them therefore it would be inappropriate to enter a decision for the sec_6651 addition 92_tc_1127 caplette v commissioner tcmemo_1993_46 it would also be inappropriate to leave open for trial the frivolous issues raised by petitioner in regard to the determination of deficiencies and additions to tax other than under sec_6651 we shall therefore treat respondent's motion to dismiss as a motion for partial judgment on the pleadings see caplette v commissioner supra we find therefore that petitioner is liable for the deficiencies in federal_income_tax and additions to tax under sec_6651 and sec_6654 as determined in the notice_of_deficiency we would ordinarily caution petitioner that his continuing advancement of frivolous and groundless protester allegations might subject him to a penalty under the provisions of sec_6673 petitioner however has already received and ignored such a warning petitioner is interested only in using the federal courts to propound his misguided views on the federal_income_tax system not in disputing the merits of either the deficiencies in tax or the additions to tax determined by respondent see 13_f3d_232 7th cir harrell's challenge to the tax_assessment is frivolous harrell v commissioner tcmemo_1994_406 petitioner's argument declared frivolous and sanctions imposed under sec_6673 affd without published opinion 72_f3d_132 7th cir petitioner should nevertheless note that in view of his past actions his persistent assertion in this case of frivolous and groundless arguments is likely to result in sec_6673 sanctions larger than those previously imposed upon him an appropriate order will be issued and this case will be restored to the general docket
